PER CURIAM: *
IT IS ORDERED that the appellee’s unopposed motion to vacate sentence of the district court is GRANTED.
IT IS FURTHER ORDERED that the appellee’s unopposed motion to remand case to the United States District Court for re-sentencing is GRANTED.
IT IS FURTHER ORDERED that the appellee’s alternative unopposed motion to extend time to file it’s brief until thirty days after the court’s denial of the motion to vacate and remand is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.